Per Curiam.
We are of the opinion that section 55-b of the Insurance Law was not intended to be restricted to policies thereafter written. We are also satisfied that the application of that section to the present case does not violate any constitutional right of the judgment creditor. (State of Louisiana v. Mayor, 109 U. S. 285; Freeland v. Williams, 131 id. 405; Miller v. Schloss, 218 N. Y. 400.)
Order of April 30, 1936, so far as appealed from, reversed, and motion granted; order of May 25, 1936, reversed, and motion denied, with ten dollars costs and disbursements. Costs and disbursements to be applied upon the judgment.
All concur. Present — Lydon, Levy and Hammer, JJ.